 



Exhibit 10(w)
AGREEMENT TO JOIN IN THE FILING OF
CONSOLIDATED FEDERAL INCOME TAX RETURNS
     This agreement (the “Agreement”) is made and entered into this 27 day of
February, 2001, between LNB Bancorp, Inc. (the “Holding Company”), and The
Lorain National Bank and Charleston Insurance Agency, Inc. (the “Subsidiaries”).
     WITNESSETH:
     WHEREAS, the Holding Company is the owner of 80% or more of the outstanding
shares of stock of these Subsidiaries and may, therefore, include the income and
expense of the Subsidiaries in the Holding Company’s consolidated Federal income
tax returns; and
     WHEREAS, the parties desire to set forth their agreement as to the filing
of such returns and the payment of the related consolidated Federal income tax
liability;
     NOW, THEREFORE, in consideration of the initial agreements herein set
forth, the parties hereto do hereby agree as follows:
     1. Filing and Preparation of Future Returns. The Subsidiaries agree to
consent to joining with the Holding Company and its consolidated subsidiaries in
the filing of consolidated Federal income tax returns for the taxable year
ending December 31, 2001 and each taxable year thereafter in accordance with
applicable income tax laws and regulations. The Holding Company agrees that it
will prepare and file in a timely manner all Federal and other income tax
returns required to be filed on behalf of the Holding Company and its
consolidated subsidiaries, including the Subsidiaries, and will pay the taxes
shown to be due thereon.
     2. Estimated Payments. For the taxable year ending December 31, 2001 and
each taxable year thereafter, the parties shall cause to be prepared, on the
Subsidiaries’ tax basis of accounting, a computation of the minimum estimated
quarterly income tax payments which would be required to be paid by the
Subsidiaries if it were to report its income and expenses to the Internal
Revenue Service as a separate entity and avoid the imposition of an addition to
its tax for underpayment of estimated income tax payments. The Subsidiary shall
pay to the Holding Company an amount equal to each such estimated income tax
payment on the date on which the Subsidiaries would have been required to make
such estimated income tax payment if it were reporting to the Internal Revenue
Service as a separate entity. Such payments shall be made to the Holding Company
irrespective of whether or not the Holding Company shall have any liability for
estimated income tax payments with respect to any

 



--------------------------------------------------------------------------------



 



such period.

  3.   Year End Taxes

  a.   For the taxable year ending December 31, 2001 and every taxable year
thereafter, the parties shall cause to be prepared, on the Subsidiaries’ tax
basis of accounting, a computation of the Federal income tax liability for such
year of the Subsidiaries as if the Subsidiaries were reporting its income and
expenses to the Internal Revenue Service as a separate entity.     b.   The
Subsidiaries shall pay to the Holding Company an amount equal to the income tax
liability computed under paragraph 3(a) above, reduced by the amount of any
credits attributable to the assets or operations of the Subsidiaries and further
reduced by the amount of any estimated tax payments made to the Holding Company
under the provisions of paragraph 2 above.     c.   In the event the computation
of the Subsidiaries’ income tax liability under paragraph 3(a) above shall
reflect that the Subsidiaries incurred a loss for any year, and that the
Subsidiaries would have been due a Federal income tax refund as a result of
certain loss carry-back provisions of the Internal Revenue Code, then the
Holding Company shall pay to the Subsidiaries an amount equal to such
hypothetical income tax refund plus the amount of any estimated tax payments for
such year made by the Subsidiaries to the Holding Company; provided, however, in
no event shall the Holding Company be required to make any payment hereunder in
excess of the aggregate of all payments made by the Subsidiaries to the Holding
Company under paragraphs 2 and 3(a) hereof.     d.   Payments required under
paragraph 3(b) or paragraph 3(c) above shall be made on the date on which the
Subsidiaries would have been required to make a final income tax payment with
respect to such year on the assumption that the Subsidiaries would have had
income tax liability for such year.

  4.   Other Income Taxes. In the event there shall be imposed on the
Subsidiaries any state or local tax based on net income to which the principles
of consolidated income taxation such as those presently in effect under Federal
income tax rules may be applied and practical, the Subsidiary and the Holding
Company agree that the above agreements shall also be applicable with respect to
such state or local income taxes.

 



--------------------------------------------------------------------------------



 



     5. Deferred Taxes. The Subsidiaries will not transfer to the Holding
Company it’s deferred tax liabilities along with the cash or earning assets to
pay these liabilities, prior to the reversal of the timing differences
generating the deferrals.
     6. Termination. This Agreement shall continue in effect until terminated by
mutual agreement of the parties and supersedes any and all prior agreements,
written or oral, concerning the subject matter thereof.
     7. Amendment. This Agreement is intended to comply with all rules and
regulations pertaining to Financial Holding Companies and related Subsidiaries
and in the event the Federal Reserve Board or other regulatory agency shall
promulgate rules and regulations that affect this Agreement, then this Agreement
shall automatically be amended to conform to such rules and regulations and such
amendments shall be submitted to the respective boards for ratification.
     IN WITNESS WHEREOF, we have executed this Agreement this 27th day of
February 2001.

              FOR: LNB BANCORP, INC.
 
       
 
  BY:    /s/ Gary C. Smith
 
       
 
      Gary C. Smith
 
      President and
 
      Chief Executive Officer
 
            FOR: THE LORAIN NATIONAL BANK
 
       
 
  BY:    /s/ Thomas P. Ryan
 
       
 
      Thomas P. Ryan
 
      Executive Vice President
 
            FOR: CHARLESTON INSURANCE AGENCY, INC.
 
       
 
  BY:    /s/ Thomas P. Ryan
 
       
 
      Thomas P. Ryan
 
      President and
 
      Chief Executive Officer

 